Opinion by
Orlady, P. J.,
This action was brought to recover damages for injuries sustained by May Ferrara, wife of Joseph Ferrara, *293who was thrown from the platform of a train of the defendant, which ¿he was entering as a passenger. Two cases were tried before a single jury, and separate verdicts were rendered in favor of the husband and the wife. Two appeals were taken and argued together before this court. Two questions are presented, the first being, the sufficiency of proof as to the relation of the parties as husband and wife, in regard to which there was considerable dispute in the evidence and of which the trial judge stated, “I have already left to the jury the question, to be ascertained, as to whether or not there was a marriage between these two plaintiffs and directed them many times that if they conclude there was no marriage between them there can be no recovery on the part of Joseph Ferrara, and that it should be considered in no way in determining the weight to be given to the evidence of the other plaintiff.” Which, in the light of the evidence, was as fair a presentation of that proposition as the defendant could expect. That issue was clearly defined. The testimony was conflicting, and the jury alone could dispose of the disputed facts.
The other proposition was, that the testimony was not sufficient, in describing the sudden start of the train, to meet the requirements of our' decisions. Joseph Ferrara testified, “I got my wife and put her on the last car and turned around to get my suit case. The conductor gave a signal to the engineer to go and he went, and as he started his engine, the jerk of the car threw my wife off. I cannot describe the jerk in any other way than just a jerk that threw her off.” . The wife testified, “I got up on the top step and the train seemed to go. The conductor started to holler ‘hurry up. Get on here.’ I did not want to walk in because I was on the top step and the train started to go. I turned around to see if my husband was coming in. It started with a jerk, it made an awful funny jerk. I do not know how it started. It just threw me off. It threw me to the platform. I did not start to go in the car. They did not give me any time *294to step in the car. I stood on the platform in the meantime. I think the conductor was pretty cranky with me. I have not got anything against him.” While the words “a sudden jerk” and “awful funny jerk” standing alone would not be sufficient to warrant a recovery, yet, when used in describing the consequences of the jerk, which she says resulted in throwing her off from the top of the steps of the car to the station platform, would reasonably indicate that it was not only sudden, but so violent as not reasonably to be anticipated. The jury ascertained the severity of the jolt, by the result which followed, and thus gave to the general descriptive language proper interpretation and effect. If her testimony was believed, there was sufficient to warrant the finding that Mrs. Ferrara was thrown from the train as a direct result of this sudden, violent and unexpected start, and that, the defendant company was guilty of a negligent operation of its train. The defendant’s testimony placed the duty of explanation and justification upon it, which burden it did not meet in the light of the verdict: Kleine v. Pittsburgh Ry., 252 Pa. 214; Diffenderfer v. Penna. R. R. Co., 67 Pa. Superior Ct. 187. Proof was adduced in positive denial of the plaintiffs’ testimony as to the manner of starting the car, and this controversy could only be disposed of by the jury: Goodhart v. C. & M. E. Ry. Co., 36 Pa. Superior Ct. 441; Donnelly v. B. & L. Traction Company, 40 Pa. Superior Ct. 110; Cahill v. P. R. T. Co., 52 Pa. Superior Ct. 561.
After a careful review of the record, we are satisfied that the case was fairly tried in the court below, and there is no such reversible error shown as to warrant a reversal.
The judgment is affirmed.